Exhibit 10.4

Execution Version

OPTION AGREEMENT

Entered into as of September 25, 2006

between

APEX SILVER MINES LIMITED

and

SUMITOMO CORPORATION


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

 

 

ARTICLE I DEFINITIONS

 

2

 

Section 1.1

 

Defined Terms

 

2

 

Section 1.2

 

Definitions from Purchase and Sale Agreement

 

6

 

 

 

 

 

 

 

ARTICLE II GENERAL

 

6

 

Section 2.1

 

Active and Reserve Assets

 

6

 

 

 

 

 

 

 

ARTICLE III ACTIVE ASSET OPTION

 

7

 

Section 3.1

 

Grant of Active Asset Option

 

7

 

Section 3.2

 

Active Asset Option Term

 

7

 

Section 3.3

 

Exercise of Active Asset Option

 

7

 

Section 3.4

 

Payment with respect to each Optioned Active Asset

 

8

 

Section 3.5

 

Failure to Exercise Active Asset Option

 

9

 

Section 3.6

 

Cessation of an Active Asset; Third-Party Sale

 

9

 

Section 3.7

 

Access to Records

 

10

 

 

 

 

 

 

 

ARTICLE IV RESERVE ASSET OPTION

 

11

 

Section 4.1

 

Grant of Reserve Asset Option

 

11

 

Section 4.2

 

Reserve Asset Option Term

 

11

 

Section 4.3

 

Exercise of Option

 

11

 

Section 4.4

 

Payment for Optioned Reserve Assets

 

12

 

Section 4.5

 

Failure to Exercise Reserve Asset Option

 

13

 

Section 4.6

 

Cessation of a Reserve Asset; Third-Party Sale

 

13

 

Section 4.7

 

Access to Records

 

14

 

 

 

 

 

 

 

ARTICLE V TERM AND TERMINATION

 

14

 

Section 5.1

 

Term

 

14

 

Section 5.2

 

Effect of Termination

 

15

 

 

 

 

 

 

 

ARTICLE VI FAILURE TO MAKE PAYMENT

 

15

 

Section 6.1

 

Failure to Make Holding Cost Payment

 

15

 

 

 

 

 

 

 

ARTICLE VII ADDITIONAL PROVISIONS

 

15

 

Section 7.1

 

Entire Agreement

 

15

 

Section 7.2

 

Confidentiality

 

15

 

Section 7.3

 

Governing Law; Language

 

16

 

Section 7.4

 

Dispute Resolution

 

16

 

Section 7.5

 

Headings

 

16

 

Section 7.6

 

Notices

 

16

 

Section 7.7

 

Severability

 

17

 

 

i


--------------------------------------------------------------------------------




 

 

 

 

Page

 

 

 

 

 

 

 

Section 7.8

 

Amendment; Waiver

 

17

 

Section 7.9

 

Assignment and Binding Effect

 

17

 

Section 7.10

 

No Benefit to Others

 

18

 

Section 7.11

 

No Consequential Damages

 

18

 

Section 7.12

 

Counterparts

 

18

 

Section 7.13

 

Interpretation

 

18

 

Section 7.14

 

Rules of Construction

 

19

 

 

Appendix A          Active Assets

Appendix B           Reserve Assets

 

ii


--------------------------------------------------------------------------------


OPTION AGREEMENT

This Option Agreement is entered into as of September 25, 2006 (the “Effective
Date”), by and between:

APEX SILVER MINES LIMITED, an exempted company limited by shares duly
incorporated and validly existing under the Laws of the Cayman Islands, British
West Indies (“Apex”), with its registered office at the offices of Walkers SPV
Limited, P.O. Box 908GT, Walker House, Mary Street, George Town, Grand Cayman,
Cayman Islands, British West Indies; and

SUMITOMO CORPORATION, a corporation duly organized and validly existing under
the Laws of Japan (“Sumitomo”), with its headquarters at 1-8-11, Harumi,
Chuo-ku, Tokyo 104-8610, Japan.

Apex and Sumitomo are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”  Capitalized terms used and not otherwise defined
in this Agreement have the respective meanings ascribed thereto in ARTICLE I.

RECITALS

A.            Pursuant to the Purchase and Sale Agreement, dated as of the date
hereof (the “Purchase and Sale Agreement”), Sumitomo, among other things,
acquired (1) 100% of the issued and outstanding share capital of New Sweden 1,
which on the Closing Date owned 35% of the issued and outstanding share capital
of Minera San Cristóbal S.A., a sociedad anónima organized under the Laws of
Bolivia (“MSC”), (2) 100% of the issued and outstanding share capital of New
Sweden 2, which on the Closing Date owned 35% of the issued and outstanding
quotas of Apex Metals Marketing GmbH, a Gesellschaft mit beschränkter Haftung
organized under the Laws of Switzerland (“New Metals”), and (3) 35% of the
issued and outstanding share capital of Apex Silver Finance Ltd., an exempted
company limited by shares incorporated under the Laws of the Cayman Islands,
British West Indies (“New Cayman”) (collectively, the “Acquisition”).

B.            In connection with the Acquisition, Sumitomo desires to obtain,
and Apex is willing to grant to Sumitomo, an option to acquire up to a 35%
interest (but not less than 20%) in certain mineral exploration assets of Apex
(or its Subsidiaries) pursuant to the terms and conditions set forth below.

agreement

In consideration of the mutual promises, covenants, and agreements set forth
herein, the Purchase and Sale Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

1


--------------------------------------------------------------------------------




 


ARTICLE I
DEFINITIONS


SECTION 1.1                DEFINED TERMS.  FOR PURPOSES OF THIS AGREEMENT, THE
FOLLOWING TERMS HAVE THE FOLLOWING MEANINGS:

“Acquisition” has the meaning specified in the recitals.

“Active Asset” means Apex’s (or its Subsidiary’s) Rights with respect to an
Exploration Property set forth in Appendix A attached hereto.

“Active Asset Cessation/Sale Notice” has the meaning specified in Section
3.6(a).

“Active Asset Option” has the meaning specified in Section 3.1.

“Active Asset Option Notice” has the meaning specified in Section 3.3(a).

“Active Asset Option Term” has the meaning specified in Section 3.2.

“Active Asset Payment” has the meaning specified in Section 3.4(a).

“Active Offered Terms” has the meaning specified in Section 3.6(c).

“Active Retained Interest” has the meaning specified in Section 3.6(b).

“Active Third-Party Sale” has the meaning specified in Section 3.6(a).

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, the Person in question.

“Agreement” means this Option Agreement (including the Appendices attached
hereto).

“Apex” has the meaning specified in the preamble.

“Asset Development Documents” means all material documents, agreements,
accounting records, and financial statements in Apex’s possession related to an
Exploration Property.

“Business Day” means any day other than Saturday, Sunday, and a day on which
banks in New York, New York, U.S.A. or Tokyo, Japan are required or permitted to
close.

“Confidential Information” has the meaning specified in Section 7.2.

“Definitive Exploration Property Agreements” has the meaning specified in
Section 3.3(b).

2


--------------------------------------------------------------------------------




 

“Development Costs” means costs paid to third parties incurred after the
acquisition of an Exploration Property to evaluate the feasibility of developing
and conducting mining operations on such property, provided that Development
Costs shall not include any Holdings Costs.

“Dispute Resolution Agreement” means that certain Dispute Resolution Agreement,
dated as of the date hereof, by and among Apex, Apex Sweden, Apex Luxembourg,
Service Company, Sumitomo, New Sweden 1, New Sweden 2, MSC, New Metals, and New
Cayman.

“Dollar” or “Dollars” means the lawful currency of the United States of America.

“Effective Date” has the meaning specified in the preamble.

“Exploration Costs” means all costs and expenses incurred in conducting
exploration and prospecting activities on or in connection with an asset
including the preparation of feasibility studies, the active pursuit of required
Government Approvals and the performance of required environmental protection or
reclamation obligations, the building, maintenance, and repair of roads, drill
site preparation, drilling, tracking, sampling, trenching, digging test pits,
shaft sinking, acquiring, diverting, and/or transporting water necessary for
exploration, logging of drill holes and drill core, completion and evaluation of
geological, geophysical, geochemical, or other exploration data, and preparation
of interpretive reports, and surveying and laboratory costs and charges
(including assays or metallurgical analyses and tests).

“Exploration Entity” means an Entity as may be permitted to be formed in any
given jurisdiction, formed to pursue the development of a given Exploration
Property.

“Exploration Property” has the meaning specified in Section 2.1(a).

“GAAP” means generally accepted accounting principles as used in the United
States of America.

“Holding Costs” means the periodic and other ordinary and necessary costs of
owning, leasing, licensing, maintaining, or otherwise holding an Exploration
Property or the Rights associated therewith including property taxes, annual
minimum lease, license, or royalty payments, insurance, costs for providing
security for persons and equipment on such property, the costs of routine land,
buildings, and equipment maintenance, and interest on debt incurred to acquire
such Exploration Property or Rights.

“Holding Costs Payment” has the meaning specified in Section 3.6(b).

“Interest” has the meaning specified in Section 3.1.

“Interest Ratio” has the meaning specified in the MSC Shareholder Agreement.

3


--------------------------------------------------------------------------------




 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto, so
long as such successor is a “nationally recognized statistical rating
organization” registered with the Securities and Exchange Commission of the
United States of America.

“MSC” has the meaning specified in the recitals.

“MSC Shareholders Agreement” means that certain MSC Shareholders Agreement,
dated as of the Closing Date, among Apex Sweden, Apex Luxembourg, New Sweden 1
and MSC.

“Optioned Active Asset” has the meaning specified in Section 3.3(a).

“Optioned Asset Historical Cost” means the documented or supported aggregate
historical costs incurred by Apex with respect to the Optioned Active Asset(s)
or the Optioned Reserve Asset(s), as applicable.  Such historical costs shall
include Exploration Costs, Holding Costs, and all other related costs, including
reasonably allocated overhead costs related to such asset.

“Optioned Reserve Asset” has the meaning specified in Section 4.3(b).

“Party” or “Parties” has the meaning specified in the preamble.

“Payment Date” has the meaning specified in Section 6.1.

“Purchase and Sale Agreement” has the meaning specified in the recitals.

“Qualified Third Party” means an Entity the non-credit-enhanced long-term senior
unsecured debt of which is rated at least the lesser of (i) BBB- by S&P or Baa3
by Moody’s, and (ii) the credit rating of the non-credit-enhanced long-term
senior unsecured debt of Sumitomo as provided by S&P or Moody’s as of the date
of the transfer, sale, or other disposition by Sumitomo (or its Subsidiary) of
its direct or indirect equity interests in an Exploration Entity to such Entity.

“Reserve Asset” means Apex’s (or its Subsidiary’s) Rights with respect to an
Exploration Property set forth in Appendix B attached hereto or deemed to be a
Reserve Asset in accordance with the terms hereof.

“Reserve Asset Cessation/Sale Notice” has the meaning specified in Section
4.6(a).

“Reserve Asset Option” has the meaning specified in Section 4.1.

“Reserve Asset Option Notice” has the meaning specified in Section 4.3(b).

“Reserve Asset Option Term” has the meaning specified in Section 4.2.

“Reserve Asset Trigger Notice” has the meaning specified in Section 4.3(a).

4


--------------------------------------------------------------------------------




 

“Reserve Definitive Exploration Property Agreements” has the meaning specified
in Section 4.3(c).

“Reserve Offered Terms” has the meaning specified in Section 4.6(c).

“Reserve Retained Interest” has the meaning specified in Section 4.6(b).

“Reserve Third-Party Sale” has the meaning specified in Section 4.6(a).

“Review Documents” has the meaning specified in Section 3.2.

“Rights” has the meaning specified in Section 2.1(a).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc and any successor thereto so long as such successor is a
nationally recognized statistical rating organization registered with the
Securities and Exchange Commission of the United States of America.

“Subsidiary” means with respect to any Person (other than MSC, New Metals and
New Cayman as same apply to Apex):

(a)           a corporation a majority in voting power of whose share capital
with voting power, under ordinary circumstances, to elect directors is, at the
date of determination thereof, directly or indirectly, owned by such Person, by
a Subsidiary of such Person, or by such Person and one or more Subsidiaries of
such Person,

(b)           a partnership or limited liability company in which such Person or
a Subsidiary of such Person is, at the date of determination thereof, (i) in the
case of a partnership, a general partner of such partnership with the power
affirmatively to direct the policies and management of such partnership or
(ii) in the case of a limited liability company, the managing member or, in the
absence of a managing member, a member with the power affirmatively to direct
the policies and management of such limited liability company, or

(c)           any Entity (other than a corporation, partnership, or limited
liability company) in which such Person, a Subsidiary of such Person, or such
Person and one or more Subsidiaries of such Person, directly or indirectly, at
the date of determination, has (i) the power to elect or direct the election of
a majority of the members of the governing body of such Person or (ii) in the
absence of such a governing body, at least a majority ownership interest.

“Sumitomo” has the meaning specified in the preamble.

“Sumitomo Interestholders” has the meaning specified in the MSC Shareholder
Agreement.

5


--------------------------------------------------------------------------------




 

“Term” has the meaning specified in Section 5.1(a).

“US$” means Dollars.


SECTION 1.2                DEFINITIONS FROM PURCHASE AND SALE AGREEMENT. 
UNDEFINED CAPITALIZED TERMS USED HEREIN HAVE THE RESPECTIVE MEANINGS SET FORTH
IN THE PURCHASE AND SALE AGREEMENT.


ARTICLE II
GENERAL


SECTION 2.1                ACTIVE AND RESERVE ASSETS.


(A)           APPENDICES A AND B ATTACHED HERETO SET FORTH THE OWNERSHIP RIGHTS
(THE “RIGHTS”) OF APEX (OR ITS SUBSIDIARIES) WITH RESPECT TO EACH ACTIVE ASSET
OR RESERVE ASSET SET FORTH THEREIN (EACH AN “EXPLORATION PROPERTY”).  APEX
REPRESENTS AND WARRANTS THAT IT, OR ITS SUBSIDIARY, OWN SUCH RIGHTS.  SUMITOMO
ACKNOWLEDGES THAT THE RIGHTS MAY BE SUBJECT TO TRANSFER RESTRICTIONS OR OTHER
LIMITATIONS (I.E. RIGHTS OF FIRST REFUSAL) AND IN CONNECTION THEREWITH,
SUMITOMO’S RIGHTS UNDER THIS AGREEMENT ARE SUBJECT THERETO.  SUBJECT TO SECTION
3.6 AND SECTION 4.6, APEX FURTHER COVENANTS, REPRESENTS AND WARRANTS THAT, TO
THE EXTENT WITHIN THE CONTROL OF APEX, NEITHER APEX NOR ANY APPLICABLE AFFILIATE
OF APEX SHALL GRANT ANY ACQUISITION RIGHTS TO THIRD-PARTIES WITH RESPECT TO THE
RIGHTS OR THE EXPLORATION PROPERTIES OTHER THAN SUMITOMO DURING THE TERM. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL THE OPTION
RIGHTS GRANTED HEREUNDER APPLY TO ANY PROPERTY RIGHT OR CONTRACT TO WHICH APEX
(OR ANY OF ITS SUBSIDIARIES) IS A PARTY OR ANY OF ITS RIGHTS OR INTERESTS
THEREUNDER IF, AND FOR SO LONG AS, THE GRANT OF SUCH RIGHTS SHALL CONSTITUTE OR
RESULT IN (I) THE ABANDONMENT, INVALIDATION, OR ENFORCEABILITY OF ANY RIGHT OR
INTEREST OF APEX (OR ITS SUBSIDIARIES) THEREIN OR (II) A BREACH OR TERMINATION
PURSUANT TO THE TERMS OF, OR A DEFAULT UNDER, ANY SUCH PROPERTY RIGHT OR
CONTRACT; PROVIDED, HOWEVER, THAT SUCH GRANT SHALL APPLY IMMEDIATELY AT SUCH
TIME AS THE CONDITION CAUSING SUCH ABANDONMENT, INVALIDATION, OR
UNENFORCEABILITY SHALL BE REMEDIED, AND TO THE EXTENT SEVERABLE, SHALL APPLY
IMMEDIATELY TO ANY PORTION OF SUCH PROPERTY RIGHT OR CONTRACT THAT DOES NOT
RESULT IN THE CONSEQUENCES SPECIFIED IN CLAUSE (I) OR (II) OF THIS SECTION
2.1(A).


(B)           APEX SHALL HAVE THE RIGHT AT ANY TIME, AND FROM TIME TO TIME PRIOR
TO THE COMMENCEMENT OF AN ACTIVE ASSET OPTION TERM RELATING TO A SPECIFIED
ACTIVE ASSET, TO RECLASSIFY SUCH ACTIVE ASSET AS A RESERVE ASSET AND VICE VERSA
AND APPENDICES A AND B SHALL BE AMENDED ACCORDINGLY BY APEX WITHOUT FURTHER
ACTION OF THE PARTIES UNDER SECTION 7.8; PROVIDED, HOWEVER, THAT NO SUCH
RECLASSIFICATION SHALL BE MADE ON OR AFTER 18 MONTHS AFTER THE EFFECTIVE DATE OR
WITH RESPECT TO AN ASSET IF AN ACTIVE ASSET OPTION NOTICE OR A RESERVE ASSET
OPTION NOTICE, AS APPLICABLE, HAS BEEN DELIVERED WITH RESPECT TO SUCH ASSET IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

6


--------------------------------------------------------------------------------




 


ARTICLE III
ACTIVE ASSET OPTION

 


SECTION 3.1                GRANT OF ACTIVE ASSET OPTION.  APEX HEREBY GRANTS TO
SUMITOMO THE OPTION (THE “ACTIVE ASSET OPTION”) TO ACQUIRE FROM TIME TO TIME
DURING THE TERM AND ON THE TERMS AND CONDITIONS SET FORTH IN THIS ARTICLE III,
AN UNDIVIDED INTEREST OF NOT LESS THAN 20% BUT NOT MORE THAN 35% (AN “INTEREST”)
IN ONE OR MORE OF THE ACTIVE ASSETS.


SECTION 3.2                ACTIVE ASSET OPTION TERM.  THE “ACTIVE ASSET OPTION
TERM” FOR ANY ACTIVE ASSET SHALL COMMENCE ON THE DATE THAT SUMITOMO RECEIVES THE
ASSET DEVELOPMENT DOCUMENTS FOR SUCH ACTIVE ASSET AND SHALL TERMINATE AT 11:59
P.M. (DENVER, COLORADO, U.S.A. TIME) ON THE DATE THAT IS 60 DAYS AFTER THE DATE
SUMITOMO RECEIVES THE ASSET DEVELOPMENT DOCUMENTS FOR SUCH ACTIVE ASSET.  APEX
SHALL DELIVER THE ASSET DEVELOPMENT DOCUMENTS RELATING TO ALL OF THE ACTIVE
ASSETS TO SUMITOMO NO LATER THAN 22 MONTHS AFTER THE EFFECTIVE DATE.  IN THE
EVENT THAT APEX (OR ITS SUBSIDIARIES) COMES IN POSSESSION OF AN ASSET
DEVELOPMENT DOCUMENT NOT PREVIOUSLY IN ITS POSSESSION AFTER THE COMMENCEMENT OF
THE ACTIVE ASSET OPTION TERM, OR IN THE EVENT APEX (OR ITS SUBSIDIARIES) CREATES
AN ASSET DEVELOPMENT DOCUMENT AFTER THE COMMENCEMENT OF THE ACTIVE ASSET OPTION
TERM, APEX SHALL PROMPTLY DELIVER SUCH DOCUMENT TO SUMITOMO, BUT THE EXISTENCE
OF SUCH DOCUMENT SHALL NOT EXTEND THE ACTIVE ASSET OPTION TERM.  IN ADDITION,
SUMITOMO ACKNOWLEDGES AND AGREES THAT SOME ASSET DEVELOPMENT DOCUMENTS MAY BE
MADE AVAILABLE TO SUMITOMO FOR REVIEW BUT NOT PHYSICALLY DELIVERED (“REVIEW
DOCUMENTS”).  APEX SHALL PROVIDE SUMITOMO PROMPT WRITTEN NOTICE OF THE EXISTENCE
OF REVIEW DOCUMENTS AND THE LOCATION THEREOF, BUT THE RECEIPT OF SUCH NOTICE AND
THE EXISTENCE OF SUCH REVIEW DOCUMENTS SHALL NOT EXTEND THE ACTIVE ASSET OPTION
TERM.


SECTION 3.3                EXERCISE OF ACTIVE ASSET OPTION.


(A)           IF SUMITOMO ELECTS TO EXERCISE ANY ACTIVE ASSET OPTION, SUMITOMO
SHALL DELIVER A WRITTEN NOTICE (THE “ACTIVE ASSET OPTION NOTICE”) TO APEX PRIOR
TO THE EXPIRATION OF SUCH ACTIVE ASSET OPTION TERM RELATING TO SUCH ACTIVE
ASSET.  THE ACTIVE ASSET OPTION NOTICE SHALL SET FORTH THE ACTIVE ASSET IN WHICH
SUMITOMO ELECTS TO ACQUIRE AN INTEREST (THE “OPTIONED ACTIVE ASSET”) AND THE
AMOUNT OF THE INTEREST SUMITOMO WISHES TO ACQUIRE, WHICH IN NO CASE SHALL BE
LESS THAN 20% NOR MORE THAN 35%, IN EACH SUCH CASE AN OPTIONED ACTIVE ASSET.


(B)           COMMENCING UPON RECEIPT BY APEX OF THE ACTIVE ASSET OPTION NOTICE,
APEX AND SUMITOMO SHALL (I) JOINTLY DETERMINE A MUTUALLY ACCEPTABLE STRUCTURE
FOR THE ACQUISITION OF INTERESTS IN THE OPTIONED ACTIVE ASSETS, AND (II) ENTER
INTO ACQUISITION DOCUMENTS WITH RESPECT THERETO THAT ARE ON TERMS AND CONDITIONS
REASONABLY ACCEPTABLE TO THE PARTIES (INCLUDING, AMONG OTHER DOCUMENTS, A
SHAREHOLDERS OR JOINT VENTURE AGREEMENT PROVIDING FOR THE CONTRIBUTION BY EACH
PARTY OF ITS PRO RATA SHARE OF FUTURE OPERATING AND CAPITAL COSTS OF THE
OPTIONED ACTIVE ASSETS) (THE “DEFINITIVE EXPLORATION PROPERTY AGREEMENTS”).  THE
DEFINITIVE EXPLORATION PROPERTY AGREEMENTS SHALL INCLUDE PROVISIONS FOR
(A) RIGHTS OF FIRST REFUSAL WITH RESPECT TO A PARTY’S TRANSFER OF ALL OR PART OF
ITS INTEREST THEREIN, (B) THE CONTRIBUTION BY EACH PARTY OF ITS PRO RATA SHARE
OF FUTURE OPERATING AND CAPITAL COSTS OF THE OPTIONED ACTIVE ASSETS,
(C) DILUTION, SO THAT IF EITHER PARTY FAILS TO CONTRIBUTE ITS PROPORTIONATE
SHARE, THE OTHER PARTY SHALL HAVE THE RIGHT TO CONTRIBUTE THE

7


--------------------------------------------------------------------------------





NON-CONTRIBUTING PARTY’S SHARE AGAINST THE ISSUANCE OF ADDITIONAL BENEFICIAL
INTERESTS (IN SHARES, QUOTAS, MEMBERSHIP, OR PARTNERSHIP INTEREST OR OTHER
COMPARABLE DESIGNATION) TO THE CONTRIBUTING PARTY TO REFLECT THE ADJUSTED
PROPORTIONATE HOLDINGS RESULTING FROM SUCH CONTRIBUTION(S) (AND
NON-CONTRIBUTION, AS APPLICABLE), (D) LOSS OF RIGHTS SO THAT AT SUCH TIME A
PARTY’S BENEFICIAL INTEREST IN AN EXPLORATION ENTITY FALLS BELOW 25% AS A RESULT
OF CLAUSE (C) OF THIS SECTION 3.3(B), SUCH PARTY SHALL HAVE NO FURTHER RIGHTS
WITH RESPECT TO THE MANAGEMENT OF SUCH EXPLORATION ENTITY OR THE OPTIONED ACTIVE
ASSET IT IS DEVELOPING EXCEPT THE RIGHT TO HAVE A DIRECTOR ON THE BOARD OF
EXPLORATION ENTITY UNTIL THE PARTY'S BENEFICIAL INTEREST FALLS BELOW 20%, AND
(E) PROVISIONS, ON SUCH TERMS AS THE PARTIES MAY MUTUALLY AGREE, SIMILAR TO
ARTICLE II, SECTION 3.2, SECTION 3.3, SECTION 5.1 AND SECTION 7.7 OF THE MSC
SHAREHOLDERS AGREEMENT.  APEX SHALL CAUSE ANY OF ITS SUBSIDIARIES WHICH HAVE
RIGHTS IN THE APPLICABLE OPTIONED ACTIVE ASSET TO ENTER INTO THE DEFINITIVE
EXPLORATION PROPERTY AGREEMENTS TO THE EXTENT REASONABLY REQUIRED FOR SUMITOMO
TO EFFECTIVELY ACQUIRE ITS INTEREST IN THE OPTIONED ACTIVE ASSET. 
NOTWITHSTANDING THE FOREGOING, SUMITOMO MAY AT ANY TIME PRIOR TO THE EXECUTION
OF THE DEFINITIVE EXPLORATION PROPERTY AGREEMENTS ELECT, BY WRITTEN NOTICE TO
APEX, NOT TO ACQUIRE AN INTEREST IN ONE OR MORE OPTIONED ACTIVE ASSETS TO WHICH
THE DEFINITIVE EXPLORATION PROPERTY AGREEMENTS RELATE, IN WHICH EVENT (X) SUCH
OPTIONED ACTIVE ASSETS SHALL CEASE TO BE SUBJECT TO THIS AGREEMENT, AND
(Y) SUMITOMO SHALL REIMBURSE APEX FOR REASONABLE OUT-OF-POCKET EXPENSES INCURRED
BY APEX IN CONNECTION WITH THE NEGOTIATION OF THE DEFINITIVE EXPLORATION
PROPERTY AGREEMENT INCLUDING ATTORNEY’S AND OTHER CONSULTANT FEES.


SECTION 3.4                PAYMENT WITH RESPECT TO EACH OPTIONED ACTIVE ASSET.


(A)           IN CONSIDERATION FOR EACH OPTIONED ACTIVE ASSET, SUMITOMO SHALL,
IN EACH APPLICABLE DEFINITIVE EXPLORATION PROPERTY AGREEMENT, AGREE TO
CONTRIBUTE TO EACH EXPLORATION ENTITY OPERATING THE RESPECTIVE OPTIONED ACTIVE
ASSET THE DOLLAR AMOUNT, IN CASH, EQUAL TO 100% OF ALL COSTS INCURRED BY THE
EXPLORATION ENTITY SINCE ITS ESTABLISHMENT UNTIL SUCH TIME SUMITOMO’S
CONTRIBUTIONS TO SUCH ENTITY SHALL EQUAL AN AMOUNT WHICH, WHEN DIVIDED BY A
NUMBER EQUAL TO THE SUM OF (I) SUMITOMO’S SAID CONTRIBUTIONS PLUS (II) THE
OPTIONED ASSET HISTORICAL COST INCURRED UP TO THE EFFECTIVE DATE OF SUCH
DEFINITIVE EXPLORATION PROPERTY AGREEMENT, EQUALS THE SAME PERCENTAGE AS THE
INTEREST IN SUCH OPTIONED ACTIVE ASSET THAT SUMITOMO IS ACQUIRING (THE “ACTIVE
ASSET PAYMENT”).


(B)           SUMITOMO AND APEX HEREBY ACKNOWLEDGE AND AGREE THAT IF SUMITOMO
(OR ITS SUBSIDIARY) TRANSFERS, SELLS, OR OTHERWISE DISPOSES OF ITS DIRECT OR
INDIRECT EQUITY INTERESTS IN AN EXPLORATION ENTITY PRIOR TO PAYMENT IN FULL OF
THE ACTIVE ASSET PAYMENT AS SET FORTH IN SECTION 3.4(A), THEN SUMITOMO (OR ITS
SUBSIDIARY) SHALL, WITHIN FIVE BUSINESS DAYS OF THE DATE ON WHICH SUMITOMO OR
ITS SUBSIDIARIES CEASES TO OWN SUCH EQUITY INTEREST, PAY APEX (OR ITS
SUBSIDIARY) AN AMOUNT, IN CASH, EQUAL TO THE OUTSTANDING UNPAID AMOUNT OF THE
ACTIVE ASSET PAYMENT WHICH PAYMENT SHALL SATISFY THE OBLIGATION UNDER SECTION
3.4(A).  NOTWITHSTANDING THE FOREGOING AND SUBJECT TO ANY APPLICABLE RIGHTS OF
FIRST REFUSAL, IF SUMITOMO OR ITS SUBSIDIARY TRANSFERS, SELLS OR OTHERWISE
DISPOSES OF ALL, BUT NOT LESS THAN ALL, OF ITS DIRECT OR INDIRECT EQUITY
INTERESTS IN SUCH EXPLORATION ENTITY TO A

8


--------------------------------------------------------------------------------





QUALIFIED THIRD PARTY, AND IF SUCH QUALIFIED THIRD PARTY EXPRESSLY ASSUMES ALL
OF SUMITOMO’S OBLIGATIONS UNDER THIS AGREEMENT IN A WRITING DELIVERED TO APEX
(OR ITS SUBSIDIARY), THEN SUMITOMO SHALL BE RELEASED OF ITS OBLIGATIONS WITH
RESPECT TO THE APPLICABLE ACTIVE ASSET ARISING FROM AND AFTER THE COMPLETION OF
SUCH TRANSFER, EXCEPT FOR SUCH OBLIGATIONS ARISING OUT OF EVENTS OR
CIRCUMSTANCES THAT OCCURRED PRIOR TO THE COMPLETION OF SUCH TRANSFER, WHETHER
OCCURRING BEFORE, AT, OR AFTER THE COMPLETION OF SUCH TRANSFER, AND ONLY TO THE
EXTENT SUCH OBLIGATIONS HAVE BEEN ASSUMED BY THE QUALIFIED THIRD PARTY. 


SECTION 3.5                FAILURE TO EXERCISE ACTIVE ASSET OPTION

.  In the event that Sumitomo does not elect to exercise an Active Asset Option
with respect to a specific Active Asset during the Active Asset Option Period
relating to such Active Asset in accordance with the terms and conditions of
this ARTICLE III, then Sumitomo’s rights with respect to such Active Asset as
set forth in this ARTICLE III shall terminate and have no further force or
effect, and, notwithstanding anything to the contrary in this Agreement, the
Parties hereto shall have no liability, responsibility, or obligation,
whatsoever, to the each other in respect of this ARTICLE III with respect to
such Active Asset.


SECTION 3.6                CESSATION OF AN ACTIVE ASSET; THIRD-PARTY SALE.


 


(A)           IF, PRIOR TO THE END OF THE TERM AND PRIOR TO SUMITOMO’S
SUBMISSION OF AN ACTIVE ASSET OPTION NOTICE WITH RESPECT TO ANY ACTIVE ASSET,
APEX EITHER (I) ELECTS TO CEASE THE EXPLORATION OR DEVELOPMENT OF AN ACTIVE
ASSET STILL SUBJECT TO THE ACTIVE ASSET OPTION OR (II) AGREES (SUBJECT TO THIS
AGREEMENT) TO SELL AN INTEREST IN AN ACTIVE ASSET STILL SUBJECT TO THE ACTIVE
ASSET OPTION TO AN UNAFFILIATED THIRD PARTY (AN “ACTIVE THIRD-PARTY SALE”),
THEN, PROMPTLY AFTER SUCH DECISION OR AGREEMENT, APEX SHALL PROVIDE SUMITOMO
WRITTEN NOTICE OF SAME (THE “ACTIVE ASSET CESSATION/SALE NOTICE”) TOGETHER WITH
THE ASSET DEVELOPMENT DOCUMENTS RELATING TO SUCH ACTIVE ASSET, TO THE EXTENT NOT
ALREADY DELIVERED.  SUMITOMO SHALL HAVE THE RIGHT TO ACQUIRE ALL OR PART OF THE
SUBJECT ACTIVE ASSET ON THE TERMS AND CONDITIONS SET FORTH IN SECTION 3.6(B) AND
SECTION 3.6(C). 


(B)           IF THE ACTIVE ASSET CESSATION/SALE NOTICE STATES THAT APEX INTENDS
TO CEASE THE EXPLORATION OR DEVELOPMENT OF AN ACTIVE ASSET STILL SUBJECT TO THE
ACTIVE ASSET OPTION, THEN APEX SHALL INDICATE IN THE ACTIVE ASSET CESSATION/SALE
NOTICE THE PERCENTAGE INTEREST OF THE INTEREST IN SUCH ACTIVE ASSET THAT APEX
SHALL HAVE THE RIGHT TO RETAIN (THE “ACTIVE RETAINED INTEREST”); PROVIDED,
HOWEVER, THAT SUCH ACTIVE RETAINED INTEREST SHALL NOT EXCEED 35% OF THE INTEREST
IN SUCH ACTIVE ASSET.  SUMITOMO SHALL HAVE 60 DAYS FROM THE DATE OF RECEIPT OF
THE ACTIVE ASSET CESSATION/SALE NOTICE AND THE RELATED ASSET DEVELOPMENT
DOCUMENTS TO ELECT TO EITHER (I) ACQUIRE THE ACTIVE ASSET, OTHER THAN THE ACTIVE
RETAINED INTEREST THEREIN, ON THE TERMS, CONDITIONS, AND PROCEDURES SET FORTH IN
SECTION 3.3(B), OR (II) REQUEST THAT SUCH ACTIVE ASSET BE DEEMED A RESERVE
ASSET.  ANY SUCH ELECTION SHALL BE MADE BY WRITTEN NOTICE TO APEX SPECIFYING
WHETHER SUMITOMO IS ELECTING TO ACQUIRE SUCH ACQUIRED ASSET OR TO DEEM IT A
RESERVE ASSET.  IN ADDITION:

9


--------------------------------------------------------------------------------





 

(I)            IF SUMITOMO ELECTS TO ACQUIRE THE APPLICABLE PERCENTAGE INTEREST
OF SUCH ACTIVE ASSET, THEN THE PURCHASE PRICE FOR SUCH INTEREST SHALL BE THE
DOLLAR AMOUNT, IN CASH, EQUAL TO THE PRODUCT OF (I) THE PERCENTAGE INTEREST OF
SUCH ACTIVE ASSET TO BE ACQUIRED BY SUMITOMO AND (II) OPTIONED ASSET HISTORICAL
COSTS INCURRED BY APEX FOR SUCH ACTIVE ASSET UP TO THE DATE OF SUMITOMO’S
PAYMENT OF SUCH PURCHASE PRICE. 

(II)           IF SUMITOMO ELECTS TO DEEM ANY SUCH ACTIVE ASSET A RESERVE ASSET,
SUCH ACTIVE ASSET SHALL THEREAFTER BE TREATED AS A RESERVE ASSET SUBJECT TO THE
PROVISIONS OF ARTICLE IV.  SUMITOMO SHALL BE RESPONSIBLE FOR ALL HOLDING COSTS
WITH RESPECT TO SUCH ASSET FROM THE DATE SUCH ASSET IS DESIGNATED A RESERVE
ASSET UNTIL THE EARLIER OF (A) THE TERMINATION OF THIS AGREEMENT OR (B) THE DATE
ON WHICH SUMITOMO ACQUIRES AN INTEREST IN SUCH ASSET IN ACCORDANCE WITH THE
TERMS HEREOF (THE “HOLDING COSTS PAYMENT”).  IN CONNECTION THEREWITH, APEX, ON A
MONTHLY BASIS, SHALL PROVIDE SUMITOMO AN INVOICE THAT SETS FORTH THE AMOUNT
PAYABLE BY SUMITOMO WITH RESPECT SUCH HOLDING COSTS ALONG WITH REASONABLE
SUPPORTING DOCUMENTATION THEREOF.  ALL AMOUNTS INVOICED SHALL BE PAYABLE BY
SUMITOMO NO LATER THAN FIVE BUSINESS DAYS AFTER INVOICE RECEIPT.  PAYMENT OF ANY
SUCH HOLDING COSTS THAT ARE OUTSTANDING (INCLUDING ANY INTEREST ACCRUED THEREON
AND WHETHER INVOICED OR NOT) SHALL BE A CONDITION TO THE CLOSING OF SUMITOMO’S
ACQUISITION OF AN INTEREST IN SUCH ASSET, TO THE EXTENT SUMITOMO ELECTS TO
ACQUIRE AN INTEREST IN ACCORDANCE WITH ARTICLE IV.


(C)           IF THE ACTIVE ASSET CESSATION/SALE NOTICE STATES THAT APEX INTENDS
TO ENTER INTO AN ACTIVE THIRD-PARTY SALE, THEN APEX SHALL INDICATE IN THE ACTIVE
ASSET CESSATION/SALE NOTICE THE TERMS AND CONDITIONS ON WHICH SUCH ACTIVE ASSET
IS PROPOSED TO BE SOLD TO A THIRD PARTY (THE “ACTIVE OFFERED TERMS”) (INCLUDING
THE PERCENTAGE INTEREST TO BE SOLD, SALE PRICE, AND APPLICABLE TIME PERIOD IN
WHICH THE TRANSACTION SHALL CLOSE).  SUMITOMO SHALL HAVE 30 BUSINESS DAYS FROM
THE DATE OF RECEIPT OF THE ACTIVE ASSET CESSATION/SALE NOTICE AND THE RELATED
ASSET DEVELOPMENT DOCUMENTS TO ELECT TO ACQUIRE SUCH INTEREST IN THE APPLICABLE
ACTIVE ASSET ON THE ACTIVE OFFERED TERMS.  APEX MAY SELL SUCH ACTIVE ASSET TO A
THIRD-PARTY ON THE ACTIVE OFFERED TERMS WITHIN 120 DAYS OF THE END OF SUCH 30
BUSINESS DAY PERIOD OR WITHIN 120 DAYS OF SUMITOMO’S FAILURE TO CONSUMMATE THE
TRANSACTION ON THE ACTIVE OFFERED TERMS (INCLUDING APPLICABLE REQUIRED TIME
PERIODS WITH RESPECT THERETO) AFTER HAVING MADE AN ELECTION TO DO SO.  IN THE
EVENT APEX DOES NOT COMPLETE SUCH A SALE TO A THIRD PARTY ON THE ACTIVE OFFERED
TERMS, THE ACTIVE ASSET SHALL, AT THE ELECTION OF APEX, BE DEEMED EITHER AN
ACTIVE ASSET OR A RESERVE ASSET.


SECTION 3.7                ACCESS TO RECORDS.  COMMENCING ON THE EFFECTIVE DATE
UNTIL THE END OF THE TERM (EXCEPT WITH RESPECT TO THOSE ACTIVE ASSETS WITH
RESPECT TO WHICH THE ACTIVE ASSET OPTION HAS TERMINATED), APEX SHALL AFFORD TO
SUMITOMO AND ITS BUSINESS, ACCOUNTING, LEGAL, ENGINEERING AND OTHER
REPRESENTATIVES, AS WELL AS THEIR RESPECTIVE OFFICERS AND EMPLOYEES, REASONABLE
ACCESS, UPON REASONABLE NOTICE, TO ITS DOCUMENTS, AGREEMENTS, ACCOUNTING
RECORDS, AND

10


--------------------------------------------------------------------------------





FINANCIAL STATEMENTS APPLICABLE TO, AND TO THE PHYSICAL PROPERTIES COMPRISING,
THE ACTIVE ASSETS AND SHALL PERMIT SUMITOMO AND SUCH REPRESENTATIVES TO MAKE
SUCH TESTS, INCLUDING SOIL AND OTHER FIELD TESTS, OF SUCH ACTIVE ASSETS AS
SUMITOMO MAY REASONABLY REQUEST. 


ARTICLE IV
RESERVE ASSET OPTION


SECTION 4.1                GRANT OF RESERVE ASSET OPTION.  APEX HEREBY GRANTS TO
SUMITOMO THE OPTION (THE “RESERVE ASSET OPTION”) TO ACQUIRE, FROM TIME-TO-TIME
DURING THE TERM AND ON THE TERMS AND CONDITIONS SET FORTH IN THIS ARTICLE IV, AN
INTEREST IN ONE OR MORE OF THE RESERVE ASSETS. 


SECTION 4.2                RESERVE ASSET OPTION TERM.  THE “RESERVE ASSET OPTION
TERM” WITH RESPECT TO ANY RESERVE ASSET SHALL COMMENCE ON THE DATE (AFTER
DELIVERY OF THE APPLICABLE RESERVE ASSET TRIGGER NOTICE) SUMITOMO RECEIVES THE
ASSET DEVELOPMENT DOCUMENTS (TAKING INTO ACCOUNT ANY ASSET DEVELOPMENT DOCUMENTS
PROVIDED OR REVIEWED BY SUMITOMO IN ACCORDANCE WITH SECTION 4.3 PRIOR TO SUCH
DATE) WITH RESPECT TO SUCH RESERVE ASSET AND SHALL TERMINATE AT 11:59 P.M.
(DENVER, COLORADO TIME) ON THE DATE THAT IS 60 DAYS AFTER SUMITOMO RECEIVES SUCH
DOCUMENTS.  IN THE EVENT THAT APEX (OR ITS SUBSIDIARIES) COMES IN POSSESSION OF
AN ASSET DEVELOPMENT DOCUMENT NOT PREVIOUSLY IN ITS POSSESSION AFTER THE
COMMENCEMENT OF THE RESERVE ASSET OPTION TERM, OR IN THE EVENT APEX (OR ITS
SUBSIDIARIES) CREATES AN ASSET DEVELOPMENT DOCUMENT AFTER THE COMMENCEMENT OF
THE RESERVE ASSET OPTION TERM, APEX SHALL PROMPTLY DELIVER SUCH DOCUMENT TO
SUMITOMO, BUT THE EXISTENCE OF SUCH DOCUMENT SHALL NOT EXTEND THE RESERVE ASSET
OPTION TERM.  IN ADDITION, SUMITOMO ACKNOWLEDGES AND AGREES THAT APEX MAY
PROVIDE SUMITOMO WITH REVIEW DOCUMENTS.  APEX SHALL PROVIDE SUMITOMO PROMPT
WRITTEN NOTICE OF THE EXISTENCE OF REVIEW DOCUMENTS AND THE LOCATION THEREOF,
BUT THE RECEIPT OF SUCH NOTICE AND THE EXISTENCE OF SUCH REVIEW DOCUMENTS SHALL
NOT EXTEND THE RESERVE ASSET OPTION TERM.


SECTION 4.3                EXERCISE OF OPTION.


(A)           APEX SHALL PROVIDE SUMITOMO WRITTEN NOTICE PROMPTLY AFTER APEX HAS
EXPENDED IN EXCESS OF US$200,000 (AS DETERMINED FROM THE EFFECTIVE DATE) IN
DEVELOPMENT AND/OR EXPLORATION COSTS WITH RESPECT TO A RESERVE ASSET, AND
SUMITOMO MAY AT ANY TIME DURING THE TERM PROVIDE A WRITTEN NOTICE TO APEX
REQUESTING THAT APEX DELIVER TO SUMITOMO ALL ASSET DEVELOPMENT DOCUMENTS
RELATING TO A SPECIFIED RESERVE ASSET (EITHER SUCH NOTICE BEING A “RESERVE ASSET
TRIGGER NOTICE”).  APEX SHALL PROVIDE SUMITOMO WITH ALL ASSET DEVELOPMENT
DOCUMENTS RELATING TO SUCH RESERVE ASSET AS SOON AS PRACTICABLE AFTER DELIVERY
OF THE RESERVE ASSET TRIGGER NOTICE. FOR CLARITY, SUMITOMO MAY REQUEST TO REVIEW
DOCUMENTS RELATED TO ANY OF THE RESERVE ASSETS AT ANY TIME DURING THE TERM OF
THIS AGREEMENT, WHETHER OR NOT A RESERVE ASSET TRIGGER NOTICE HAS BEEN DELIVERED
BY APEX, FOR THE PURPOSE OF DETERMINING SUMITOMO’S DESIRE TO PRESENT A RESERVE
ASSET OPTION NOTICE UNDER THE TERMS OF THIS SECTION 4.3(A).

11


--------------------------------------------------------------------------------





 


(B)           AT ANY TIME PRIOR TO THE END OF ANY RESERVE ASSET OPTION TERM,
SUMITOMO MAY ELECT TO EXERCISE THE RESERVE ASSET OPTION WITH RESPECT TO THE
RESERVE ASSET THAT IS THE SUBJECT OF A RESERVE ASSET TRIGGER NOTICE BY
DELIVERING A WRITTEN NOTICE (THE “RESERVE ASSET OPTION NOTICE”) STATING
SUMITOMO’S INTENT TO ACQUIRE AN INTEREST IN THE APPLICABLE RESERVE ASSET (AN
“OPTIONED RESERVE ASSET”).  THE RESERVE ASSET OPTION NOTICE SHALL SET FORTH THE
RESERVE ASSET IN WHICH SUMITOMO ELECTS TO ACQUIRE AN INTEREST AND THE AMOUNT OF
THE INTEREST SUMITOMO WISHES TO ACQUIRE, WHICH IN NO CASE SHALL BE LESS THAN 20%
NOR MORE THAN 35%, IN EACH SUCH CASE AN OPTIONED RESERVE ASSET.


(C)           COMMENCING UPON RECEIPT BY APEX OF THE RESERVE ASSET OPTION
NOTICE, APEX AND SUMITOMO SHALL (I) JOINTLY DETERMINE A MUTUALLY ACCEPTABLE
STRUCTURE FOR THE ACQUISITION OF THE INTEREST IN THE OPTIONED RESERVE ASSET, AND
(II) ENTER INTO ACQUISITION DOCUMENTS WITH RESPECT THERETO THAT ARE ON TERMS AND
CONDITIONS REASONABLY ACCEPTABLE TO THE PARTIES (INCLUDING, AMONG OTHER
DOCUMENTS, A SHAREHOLDERS OR JOINT VENTURE AGREEMENT PROVIDING FOR THE
CONTRIBUTION BY EACH PARTY OF ITS PRO RATA SHARE OF THE FUTURE OPERATING AND
CAPITAL COSTS OF THE OPTIONAL RESERVE ASSET) (THE “RESERVE DEFINITIVE
EXPLORATION PROPERTY AGREEMENTS”).  THE RESERVE DEFINITIVE EXPLORATION PROPERTY
AGREEMENTS SHALL INCLUDE PROVISIONS FOR (A) RIGHTS OF FIRST REFUSAL WITH RESPECT
TO A PARTIES TRANSFER OF ALL OR PART OF THEIR INTEREST THEREIN, (B) THE
CONTRIBUTION BY EACH PARTY OF ITS PRO RATA SHARE OF FUTURE OPERATING AND CAPITAL
COSTS OF THE OPTIONED RESERVE ASSETS, (C) IF EITHER PARTY FAILS TO CONTRIBUTE
ITS PROPORTIONATE SHARE, THE OTHER PARTY SHALL HAVE THE RIGHT TO CONTRIBUTE THE
NON-CONTRIBUTING PARTY’S SHARE AGAINST THE ISSUANCE OF ADDITIONAL BENEFICIAL
INTERESTS (IN SHARES, QUOTAS, MEMBERSHIP OR PARTNERSHIP INTEREST, OR OTHER
COMPARABLE DESIGNATION) TO THE CONTRIBUTING PARTY TO REFLECT THE ADJUSTED
PROPORTIONATE HOLDINGS RESULTING FROM SUCH CONTRIBUTION(S) (AND
NON-CONTRIBUTION, AS APPLICABLE), (D) AT SUCH TIME A PARTY’S BENEFICIAL INTEREST
IN AN EXPLORATION ENTITY FALLS BELOW 25% AS A RESULT OF CLAUSE (C) OF THIS
SECTION 4.3(C), SUCH PARTY SHALL HAVE NO FURTHER RIGHTS WITH RESPECT TO THE
MANAGEMENT OF SUCH EXPLORATION ENTITY OR THE EXPLORATION PROPERTY IT IS
DEVELOPING EXCEPT THE RIGHT TO HAVE A DIRECTOR ON THE BOARD OF THE EXPLORATION
ENTITY UNTIL THE PARTY'S BENEFICIAL INTEREST IN THE EXPLORATION ENTITY FALLS
BELOW 20%, AND (E) PROVISIONS, ON SUCH TERMS AS THE PARTIES MAY MUTUALLY AGREE,
SIMILAR TO ARTICLE II, SECTION 3.2, SECTION 3.3, SECTION 5.1 AND SECTION 7.7 OF
THE MSC SHAREHOLDERS AGREEMENT.  APEX SHALL CAUSE ANY OF ITS SUBSIDIARIES HAVING
RIGHTS IN THE APPLICABLE OPTIONED RESERVE ASSET TO ENTER INTO THE RESERVE
DEFINITIVE EXPLORATION PROPERTY AGREEMENTS TO THE EXTENT REASONABLY REQUIRED FOR
SUMITOMO TO EFFECTIVELY ACQUIRE ITS INTEREST IN THE OPTIONED RESERVE ASSET. 
NOTWITHSTANDING THE FOREGOING, SUMITOMO MAY AT ANY TIME PRIOR TO THE EXECUTION
OF THE RESERVE DEFINITIVE EXPLORATION PROPERTY AGREEMENT ELECT, BY WRITTEN
NOTICE TO APEX, NOT TO ACQUIRE AN INTEREST IN ONE OR MORE OF THE OPTIONED
RESERVE ASSETS TO WHICH THE RESERVE DEFINITIVE EXPLORATION PROPERTY AGREEMENT
RELATES IN WHICH EVENT SUCH RESERVE ASSET SHALL CEASE TO BE THE SUBJECT TO THIS
AGREEMENT.


SECTION 4.4                PAYMENT FOR OPTIONED RESERVE ASSETS.  IN
CONSIDERATION FOR EACH OPTIONED RESERVE ASSET, SUMITOMO SHALL PAY TO APEX, AT
THE CLOSING OF THE ACQUISITION OF THE INTEREST IN SUCH OPTIONED RESERVE ASSET,
THE DOLLAR AMOUNT IN CASH, EQUAL TO THE PERCENTAGE

12


--------------------------------------------------------------------------------





INTEREST OF SUCH OPTIONED RESERVE ASSET THAT SUMITOMO IS ACQUIRING TIMES THE
OPTIONED ASSET HISTORICAL COSTS WITH RESPECT TO SUCH OPTIONED RESERVE ASSET THAT
HAVE BEEN INCURRED UP TO THE DATE OF SUMITOMO’S SAID PAYMENT.


SECTION 4.5                FAILURE TO EXERCISE RESERVE ASSET OPTION.  IN THE
EVENT THAT SUMITOMO ELECTS NOT TO EXERCISE ANY RESERVE ASSET OPTION, OR FAILS TO
TIMELY DELIVER A RESERVE ASSET OPTION NOTICE, WITH RESPECT TO A RESERVE ASSET
FOR WHICH A RESERVE ASSET OPTION NOTICE HAS BEEN DELIVERED, THEN SUMITOMO’S
RIGHTS AS SET FORTH IN THIS ARTICLE IV WITH RESPECT TO SUCH RESERVE ASSET SHALL
TERMINATE AND HAVE NO FURTHER FORCE OR EFFECT, AND, NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THIS AGREEMENT, THE PARTIES HERETO SHALL HAVE NO LIABILITY,
RESPONSIBILITY, OR OBLIGATION, WHATSOEVER, TO EACH OTHER IN RESPECT OF THIS
ARTICLE IV WITH RESPECT TO SUCH RESERVE ASSET.


SECTION 4.6                CESSATION OF A RESERVE ASSET; THIRD-PARTY SALE. 


(A)           EXCEPT WITH RESPECT TO AN OPTIONED RESERVE ASSET OR A RESERVE
ASSET FOR WHICH A RESERVE ASSET TRIGGER NOTICE HAS BEEN DELIVERED, IF, DURING
THE TERM, APEX EITHER (I) MAKES A PERMANENT ELECTION NOT TO PURSUE DEVELOPMENT
OF A RESERVE ASSET OR (II) AGREES (SUBJECT TO THIS AGREEMENT) TO SELL AN
INTEREST IN A RESERVE ASSET TO AN UNAFFILIATED THIRD PARTY (A “RESERVE
THIRD-PARTY SALE”), THEN, PROMPTLY AFTER SUCH DECISION OR AGREEMENT, APEX SHALL
PROVIDE SUMITOMO WRITTEN NOTICE OF SAME (THE “RESERVE ASSET CESSATION/SALE
NOTICE”) TOGETHER WITH THE ASSET DEVELOPMENT DOCUMENTS RELATING TO SUCH RESERVE
ASSET, TO THE EXTENT NOT ALREADY DELIVERED.  SUMITOMO SHALL HAVE THE RIGHT TO
ACQUIRE ALL OR PART OF THE SUBJECT RESERVE ASSET ON THE TERMS AND CONDITIONS SET
FORTH IN SECTION 4.6(B) AND SECTION 4.6(C). 


(B)           IF THE RESERVE ASSET CESSATION/SALE NOTICE STATES THAT APEX HAS
PERMANENTLY ELECTED NOT TO PURSUE DEVELOPMENT OF A RESERVE ASSET, THEN APEX
SHALL INDICATE IN THE RESERVE ASSET CESSATION/SALE NOTICE THE PERCENTAGE
INTEREST OF SUCH RESERVE ASSET THAT APEX SHALL HAVE THE RIGHT TO RETAIN (THE
“RESERVE RETAINED INTEREST”); PROVIDED, HOWEVER, THAT SUCH RESERVE RETAINED
INTEREST SHALL NOT EXCEED 35% OF THE INTEREST IN SUCH RESERVE ASSET.  SUMITOMO
SHALL HAVE 60 DAYS FROM THE DATE OF RECEIPT OF THE RESERVE ASSET CESSATION/SALE
NOTICE AND THE RELATED ASSET DEVELOPMENT DOCUMENTS TO ELECT TO ACQUIRE THE
APPLICABLE RESERVE ASSET OTHER THAN THE RESERVE RETAINED INTEREST THEREIN ON THE
TERMS, CONDITIONS, AND PROCEDURES SET FORTH IN SECTION 4.3(C).  THE PURCHASE
PRICE FOR SUCH INTEREST SHALL BE THE DOLLAR AMOUNT, IN CASH, EQUAL TO (I) THE
PERCENTAGE INTEREST OF SUCH RESERVE ASSET TO BE ACQUIRED BY SUMITOMO MULTIPLIED
BY (II) THE TOTAL AMOUNT OF ALL OPTIONED ASSET HISTORICAL COSTS INCURRED BY APEX
FOR SUCH RESERVE ASSET UP TO THE DATE OF PAYMENT OF SUCH PURCHASE PRICE.


(C)           IF THE RESERVE ASSET CESSATION/SALE NOTICE STATES THAT APEX
INTENDS TO ENTER INTO A RESERVE THIRD-PARTY SALE, THEN APEX SHALL INDICATE IN
THE RESERVE ASSET CESSATION/SALE NOTICE THE TERMS AND CONDITIONS ON WHICH SUCH
RESERVE ASSET IS PROPOSED TO BE SOLD TO A THIRD PARTY (THE “RESERVE OFFERED
TERMS”) (INCLUDING THE PERCENTAGE INTEREST TO BE SOLD, SALE PRICE, AND
APPLICABLE TIME PERIOD IN WHICH THE TRANSACTION SHALL

13


--------------------------------------------------------------------------------





CLOSE).  SUMITOMO SHALL HAVE 60 DAYS FROM THE DATE OF RECEIPT OF THE RESERVE
ASSET CESSATION/SALE NOTICE AND THE RELATED ASSET DEVELOPMENT DOCUMENTS TO ELECT
TO ACQUIRE SUCH INTEREST IN THE APPLICABLE RESERVE ASSET ON THE RESERVE OFFERED
TERMS.  APEX MAY SELL SUCH RESERVE ASSET TO A THIRD PARTY ON THE RESERVE OFFERED
TERMS WITHIN 120 DAYS OF THE END OF SUCH 60-DAY PERIOD OR WITHIN 120 DAYS OF
SUMITOMO’S FAILURE TO CONSUMMATE THE TRANSACTION ON THE RESERVE OFFERED TERMS
(INCLUDING APPLICABLE REQUIRED TIME PERIODS WITH RESPECT THERETO) AFTER HAVING
MADE AN ELECTION TO DO SO.  IN THE EVENT APEX DOES NOT COMPLETE SUCH A SALE TO A
THIRD PARTY ON THE RESERVE OFFERED TERMS, THE RESERVE ASSET SHALL THEREAFTER
CONTINUE TO BE TREATED AS A RESERVE ASSET SUBJECT TO THE PROVISIONS OF ARTICLE
IV.


SECTION 4.7                ACCESS TO RECORDS.  DURING THE TERM OF THIS
AGREEMENT, APEX SHALL AFFORD TO SUMITOMO AND ITS BUSINESS, ACCOUNTING, LEGAL,
ENGINEERING AND OTHER REPRESENTATIVES, AS WELL AS THEIR RESPECTIVE OFFICERS AND
EMPLOYEES, REASONABLE ACCESS, UPON REASONABLE NOTICE, TO ITS DOCUMENTS,
AGREEMENTS, ACCOUNTING RECORDS, AND FINANCIAL STATEMENTS RELATED TO, AND TO THE
PHYSICAL PROPERTIES COMPRISING, THE RESERVE ASSETS AND SHALL PERMIT SUMITOMO AND
SUCH REPRESENTATIVES TO MAKE SUCH TESTS, INCLUDING SOIL AND OTHER FIELD TESTS,
OF SUCH ACTIVE ASSETS AS SUMITOMO MAY REASONABLY REQUEST.


ARTICLE V
TERM AND TERMINATION


SECTION 5.1                TERM. 


(A)           UNLESS OTHERWISE AGREED IN WRITING BY THE PARTIES, THE PARTIES
OBLIGATIONS UNDER THIS AGREEMENT SHALL COMMENCE ON THE EFFECTIVE DATE AND SHALL
TERMINATE, ALONG WITH THIS AGREEMENT, UPON THE DATE THAT IS THE EARLIER OF
(I) TWO YEARS AFTER THE EFFECTIVE DATE, OR (II) THE DATE ON WHICH THE AGGREGATE
INTEREST RATIOS OF THE SUMITOMO INTERESTHOLDERS IN MSC IS LESS THAN 20% (THE
“TERM”).


(B)           SUBJECT TO SECTION 5.2(A) AND NOTWITHSTANDING THE FOREGOING, THE
TERM SHALL BE TOLLED SOLELY UNDER THE FOLLOWING CIRCUMSTANCES:  (I) IF THE ASSET
DEVELOPMENT DOCUMENTS RELATED TO ANY ACTIVE ASSET HAVE NOT BEEN DELIVERED TO (OR
REVIEWED BY) SUMITOMO ON OR BEFORE THE DATE THAT IS 60 DAYS PRIOR TO THE END OF
THE TERM, OR THE SECTION 3.3 NEGOTIATION PERIOD WITH RESPECT TO SUCH ACTIVE
ASSET HAS NOT EXPIRED BY THE END OF THE TERM, THE TERM SHALL BE TOLLED WITH
RESPECT TO SUCH ACTIVE ASSET FOR THE DURATION OF THE APPLICABLE ACTIVE ASSET
OPTION TERM PURSUANT TO SECTION 3.2 AND ANY NEGOTIATION PERIOD WITH RESPECT
THERETO PURSUANT TO SECTION 3.3(A); AND (II) IF A RESERVE ASSET TRIGGER NOTICE
HAS BEEN DELIVERED TO OR BY SUMITOMO WITH RESPECT TO A RESERVE ASSET, AND THE
ASSET DEVELOPMENT DOCUMENTS RELATED TO SUCH RESERVE ASSET HAVE NOT BEEN
DELIVERED TO (OR REVIEWED BY) SUMITOMO ON OR BEFORE THE DATE THAT IS 60 DAYS
PRIOR TO THE END OF THE TERM, OR THE SECTION 4.3 NEGOTIATION PERIOD WITH RESPECT
TO SUCH RESERVE ASSET HAS NOT EXPIRED BY THE END OF THE TERM, THE TERM SHALL BE
TOLLED WITH RESPECT TO SUCH RESERVE ASSET FOR THE DURATION OF THE APPLICABLE
RESERVE ASSET OPTION TERM

14


--------------------------------------------------------------------------------





PURSUANT TO SECTION 4.2 AND ANY NEGOTIATION PERIOD WITH RESPECT THERETO PURSUANT
TO SECTION 4.3.


SECTION 5.2                EFFECT OF TERMINATION.


(A)           IF (I) THIS AGREEMENT IS TERMINATED PURSUANT TO  SECTION 5.1(A)(I)
AND (II) AT SUCH TIME OF TERMINATION, AN ACTIVE ASSET OPTION NOTICE OR AN
RESERVE ASSET OPTION NOTICE, AS APPLICABLE, HAS BEEN DELIVERED TO APEX, BUT THE
ACQUISITION PROCESS SET FORTH IN ARTICLE III OR ARTICLE IV, AS APPLICABLE, HAS
NOT BEEN COMPLETED IN ACCORDANCE WITH THE TERMS HEREOF, THEN, SOLELY WITH
RESPECT TO SUCH OPTIONED ASSET, THIS AGREEMENT SHALL CONTINUE UNTIL CONSUMMATION
OF THE ACQUISITION OF SUCH ASSET.


(B)           IF (I) THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 5.1(A)(II)
AND (II) AT SUCH TIME OF TERMINATION,  AN ACTIVE ASSET OPTION NOTICE OR AN
RESERVE ASSET OPTION NOTICE, AS APPLICABLE, HAS BEEN DELIVERED TO APEX, BUT THE
ACQUISITION PROCESS SET FORTH IN ARTICLE III OR ARTICLE IV, AS APPLICABLE, HAS
NOT BEEN COMPLETED IN ACCORDANCE WITH THE TERMS HEREOF, THEN THIS AGREEMENT
SHALL TERMINATE AND SUMITOMO SHALL HAVE NO FURTHER RIGHTS WITH RESPECT TO SUCH
ASSET.


ARTICLE VI
FAILURE TO MAKE PAYMENT


SECTION 6.1                FAILURE TO MAKE HOLDING COST PAYMENT.  IF SUMITOMO
FAILS TO MAKE  A HOLDING COSTS PAYMENT WITHIN 30 DAYS OF THE DATE (THE “PAYMENT
DATE”) SUCH PAYMENT IS DUE AND PAYABLE, SUMITOMO SHALL FORFEIT ITS INTEREST AND
ITS RIGHTS TO THE ACTIVE ASSET OR RESERVE ASSET TO WHICH THE HOLDING COSTS
PAYMENT APPLIES WITHOUT FURTHER NOTICE FROM APEX.


ARTICLE VII
ADDITIONAL PROVISIONS


SECTION 7.1                ENTIRE AGREEMENT.  THIS AGREEMENT (TOGETHER WITH THE
PURCHASE AND SALE AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS) CONTAIN, AND
ARE INTENDED AS, A COMPLETE STATEMENT OF ALL OF THE TERMS OF THE AGREEMENTS
AMONG THE PARTIES WITH RESPECT TO THE MATTERS PROVIDED FOR HEREIN AND THEREIN,
AND SUPERSEDE AND DISCHARGE ANY PREVIOUS AGREEMENTS AND UNDERSTANDINGS BETWEEN
THE PARTIES WITH RESPECT TO THOSE MATTERS.


SECTION 7.2                CONFIDENTIALITY.  EACH PARTY SHALL KEEP CONFIDENTIAL,
SHALL CAUSE ITS AFFILIATES TO KEEP CONFIDENTIAL, AND SHALL INSTRUCT ITS
OFFICERS, DIRECTORS, EMPLOYEES, AND ADVISORS TO KEEP CONFIDENTIAL, ALL
INFORMATION RECEIVED FROM THE OTHER PARTY WITH RESPECT TO ANY ASSET DEVELOPMENT
DOCUMENT OR REVIEW DOCUMENT ALONG WITH ANY DUE DILIGENCE INVESTIGATION CONDUCTED
RELATING TO AN ACTIVE ASSET OR RESERVE ASSET AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR OTHERWISE, EXCEPT (I) AS REQUIRED
BY APPLICABLE SECURITIES OR OTHER LAWS OR STOCK EXCHANGE RULES OR ADMINISTRATIVE
PROCESS, AND (II) FOR INFORMATION THAT IS OR BECOMES GENERALLY AVAILABLE TO THE
PUBLIC OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION 7.2 (SUCH INFORMATION,
SUBJECT TO CLAUSES (I) AND (II), “CONFIDENTIAL INFORMATION”).  EXCEPT TO THE

15


--------------------------------------------------------------------------------





EXTENT DEEMED NECESSARY OR ADVISABLE BY COUNSEL TO MAINTAIN COMPLIANCE WITH, OR
TO PREVENT VIOLATION OF, APPLICABLE SECURITIES OR OTHER LAWS OR STOCK EXCHANGE
RULES, EACH PARTY SHALL KEEP THE EXISTENCE OF AND THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS CONFIDENTIAL AND SHALL DISCLOSE
THEIR CONTENTS ONLY (1) TO THOSE LENDERS, INVESTORS, PARTNERS, SHAREHOLDERS,
DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS WHO NEED TO KNOW SUCH INFORMATION FOR
PURPOSES OF ITS BUSINESSES AND THE TRANSACTIONS CONTEMPLATED HEREBY, AND (2) TO
GOVERNMENTAL AUTHORITIES AND THIRD PARTIES FOR PURPOSES OF OBTAINING APPROVALS
FOR THE TRANSACTIONS CONTEMPLATED HEREBY.  ALL CONFIDENTIAL INFORMATION SHALL BE
TREATED AS INFORMATION COVERED BY THE CONFIDENTIALITY AGREEMENT, WHICH SHALL
REMAIN IN FULL FORCE AND EFFECT AND SHALL NOT BE MODIFIED OR SUPERSEDED IN ANY
WAY BY THIS AGREEMENT.  WITH RESPECT TO AN ACTIVE ASSET OR RESERVE ASSET FOR
WHICH SUMITOMO (OR ITS AFFILIATES) RECEIVES ASSET DEVELOPMENT DOCUMENTS OR
REVIEW DOCUMENTS BUT DOES NOT ACQUIRE AN INTEREST IN SUCH ASSET, SUMITOMO (OR
ITS AFFILIATES) (I) SHALL PROMPTLY RETURN TO APEX ALL COPIES OF SUCH ASSET
DEVELOPMENT DOCUMENTS OR REVIEW DOCUMENTS IN THE POSSESSION OR SUMITOMO (OR ITS
AFFILIATES), AND, UNLESS SPECIFICALLY PROHIBITED BY COURT ORDER, SUMITOMO (OR
ITS AFFILIATES) WILL DESTROY ALL COPIES OF ANY ANALYSES, COMPILATIONS, STUDIES
OR OTHER DOCUMENTS PREPARED BY IT OR FOR ITS USE CONTAINING OR REFLECTING ANY
SUCH ASSET DEVELOPMENT DOCUMENT OR REVIEW DOCUMENT, AND (II) SHALL BE PROHIBITED
FROM USING ANY INFORMATION IN SUCH ASSET DEVELOPMENT DOCUMENT OR REVIEW DOCUMENT
FOR ITS (OR ITS AFFILIATES) FUTURE BENEFIT WITHOUT THE PRIOR WRITTEN CONSENT OF
APEX.


SECTION 7.3                GOVERNING LAW; LANGUAGE.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AS APPLIED TO
CONTRACTS MADE AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
CHOICE OR CONFLICTS OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.  THIS AGREEMENT
HAS BEEN NEGOTIATED AND EXECUTED BY THE PARTIES IN ENGLISH.  IN THE EVENT ANY
TRANSLATION OF THIS AGREEMENT IS PREPARED FOR CONVENIENCE OR ANY OTHER PURPOSE,
THE PROVISIONS OF THE ENGLISH VERSION SHALL GOVERN.  IF ANY DOUBT,
MISUNDERSTANDING, OR DISPUTE ARISES IN THEIR INTERPRETATION, THE ENGLISH VERSION
SHALL GOVERN.


SECTION 7.4                DISPUTE RESOLUTION.  ANY CONTROVERSY, CLAIM, OR
DISPUTE BETWEEN THE PARTIES THAT ARISES OUT OF OR RELATES TO THIS AGREEMENT,
INCLUDING ANY CLAIM OR CONTROVERSY RELATING TO PAYMENT OBLIGATIONS HEREUNDER OR
THE INTERPRETATION, BREACH, TERMINATION, OR INVALIDITY OF ANY PROVISION HEREOF,
SHALL BE EXCLUSIVELY AND FINALLY SETTLED PURSUANT TO AND IN ACCORDANCE WITH THE
DISPUTE RESOLUTION AGREEMENT.


SECTION 7.5                HEADINGS.  THE ARTICLE AND SECTION HEADINGS OF THIS
AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND ARE TO BE GIVEN NO EFFECT IN THE
CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT.


SECTION 7.6                NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE DELIVERED PERSONALLY, TELECOPIED (IF
RECEIPT OF WHICH IS CONFIRMED BY THE PERSON TO WHOM SENT), SENT BY
INTERNATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE TO THE PARTIES AT THE
FOLLOWING ADDRESSES (OR TO SUCH OTHER PERSON OR ADDRESS FOR A PARTY AS SPECIFIED
BY SUCH

16


--------------------------------------------------------------------------------





PARTY BY LIKE NOTICE) (NOTICE SHALL BE DEEMED GIVEN AND RECEIVED UPON RECEIPT,
IF DELIVERED PERSONALLY, BY OVERNIGHT DELIVERY SERVICE OR BY TELECOPY, EXCEPT
THAT NOTICE OF A CHANGE OF ADDRESS SHALL NOT BE DEEMED GIVEN AND RECEIVED UNTIL
ACTUALLY RECEIVED):


(A)           IF TO APEX, TO IT AT:

Apex Silver Mines Limited
c/o Apex Silver Mines Corporation
1700 Lincoln Street, Suite 3050
Denver, Colorado  80203 U.S.A.
Attention:  Vice President of Exploration
Telecopier: +1 (303) 839-5907


(B)           IF TO SUMITOMO, TO IT AT:

Sumitomo Corporation
8-11, Harumi, 1-chome,
Chuo-ku, Tokyo, 104-8610 Japan
Attention:  General Manager, Non-Ferrous Metals
                                & Raw Materials Dept.
Telecopier:  +81-3-5166-6423


SECTION 7.7                SEVERABILITY.  IF AT ANY TIME ANY COVENANT OR
PROVISION CONTAINED HEREIN IS DEEMED IN A FINAL RULING OF A COURT OR OTHER BODY
OF COMPETENT JURISDICTION (INCLUDING AN ARBITRAL TRIBUNAL CONVENED IN ACCORDANCE
WITH THE DISPUTE RESOLUTION AGREEMENT) TO BE INVALID OR UNENFORCEABLE, SUCH
COVENANT OR PROVISION SHALL BE CONSIDERED DIVISIBLE AND SUCH COVENANT OR
PROVISION SHALL BE DEEMED IMMEDIATELY AMENDED AND REFORMED TO INCLUDE ONLY SUCH
PORTION OF SUCH COVENANT OR PROVISION AS SUCH COURT OR OTHER BODY HAS HELD TO BE
VALID AND ENFORCEABLE (PROVIDED SUCH AMENDED AND REFORMED PROVISION SHALL BE
AMENDED, REFORMED AND CONSTRUED IN A MANNER THAT REFLECTS AND CARRIES OUT THE
PROVISIONS AND THE INTENT OF THE PARTIES); AND THE PARTIES AGREE THAT SUCH
COVENANT OR PROVISION, AS SO AMENDED AND REFORMED, SHALL BE VALID AND BINDING AS
THOUGH THE INVALID OR UNENFORCEABLE PORTION HAD NOT BEEN INCLUDED HEREIN.


SECTION 7.8                AMENDMENT; WAIVER.  EXCEPT AS PROVIDED IN SECTION
2.1(B), NO PROVISION OF THIS AGREEMENT MAY BE AMENDED OR MODIFIED EXCEPT BY AN
INSTRUMENT OR INSTRUMENTS IN WRITING SIGNED BY THE PARTIES AND DESIGNATED AS AN
AMENDMENT OR MODIFICATION.  NO WAIVER BY ANY PARTY OF ANY PROVISION OF THIS
AGREEMENT SHALL BE VALID UNLESS IN WRITING AND SIGNED BY THE PARTY MAKING SUCH
WAIVER AND DESIGNATED AS A WAIVER.  NO FAILURE OR DELAY BY ANY PARTY IN
EXERCISING ANY RIGHT, POWER, OR REMEDY HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE THEREOF OR THE EXERCISE OF ANY
OTHER RIGHT, POWER, OR REMEDY PRECLUDE ANY FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, POWER, OR REMEDY.  NO WAIVER OF ANY PROVISION
HEREOF SHALL BE CONSTRUED AS A WAIVER OF ANY OTHER PROVISION.


SECTION 7.9                ASSIGNMENT AND BINDING EFFECT.  NO PARTY MAY ASSIGN
ANY OF ITS RIGHTS OR DELEGATE ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT
WITHOUT (A) THE PRIOR WRITTEN CONSENT OF THE

17


--------------------------------------------------------------------------------





OTHER PARTY, AND (B) THE COMPLETE WRITTEN ASSUMPTION BY THE ASSIGNEE OF ALL OF
THE OBLIGATIONS OF THE ASSIGNOR UNDER THIS AGREEMENT.  ALL OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT SHALL BE BINDING ON, AND SHALL INURE TO THE BENEFIT
OF, THE RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES.


SECTION 7.10              NO BENEFIT TO OTHERS.  EXCEPT AS EXPRESSLY SET FORTH
HEREIN, THE REPRESENTATIONS, WARRANTIES, COVENANTS, AND AGREEMENTS CONTAINED IN
THIS AGREEMENT ARE FOR THE SOLE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS, AND THEY SHALL NOT BE CONSTRUED AS CONFERRING
AND ARE NOT INTENDED TO CONFER ANY RIGHTS, REMEDIES, OBLIGATIONS, OR LIABILITIES
ON ANY OTHER PERSON, UNLESS SUCH PERSON IS EXPRESSLY STATED HEREIN TO BE
ENTITLED TO ANY SUCH RIGHT, REMEDY, OBLIGATION, OR LIABILITY.


SECTION 7.11              NO CONSEQUENTIAL DAMAGES.  NO PARTY SHALL BE LIABLE
FOR ANY PUNITIVE, MULTIPLE, OR OTHER EXEMPLARY DAMAGE OR LOSS, OR ANY INDIRECT,
SPECIAL, INCIDENTAL, OR CONSEQUENTIAL LOSS OR DAMAGE, LOST PROFITS, LOSS OF USE,
OR LOST REVENUES SUFFERED BY ANY OTHER PARTY ARISING FROM OR RELATING TO A
PARTY’S PERFORMANCE, NON-PERFORMANCE, BREACH OF, OR DEFAULT UNDER A COVENANT,
WARRANTY, REPRESENTATION, TERM, OR CONDITION OF THIS AGREEMENT.  EACH PARTY
WAIVES AND RELINQUISHES CLAIMS FOR SUCH PUNITIVE, MULTIPLE, EXEMPLARY, INDIRECT,
SPECIAL, INCIDENTAL, OR CONSEQUENTIAL LOSSES OR DAMAGES, LOST PROFITS, LOSS OF
USE, OR LOST REVENUES.  THE LIMITATIONS ON LIABILITY AND DAMAGES SET FORTH IN
THIS SECTION 7.11 APPLY TO ALL CAUSES OF ACTION THAT MAY BE ASSERTED HEREUNDER,
WHETHER SOUNDING IN BREACH OF CONTRACT, BREACH OF WARRANTY, TORT, PRODUCT
LIABILITY, NEGLIGENCE, OR OTHERWISE.


SECTION 7.12              COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY THE
PARTIES IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED
SHALL BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE
AND THE SAME INSTRUMENT.


SECTION 7.13              INTERPRETATION.


(A)           AS USED HEREIN, EXCEPT AS OTHERWISE INDICATED HEREIN OR AS THE
CONTEXT MAY OTHERWISE REQUIRE: (I) THE WORDS “INCLUDE,” “INCLUDES,” AND
“INCLUDING” ARE DEEMED TO BE FOLLOWED BY “WITHOUT LIMITATION” WHETHER OR NOT
THEY ARE IN FACT FOLLOWED BY SUCH WORDS OR WORDS OF LIKE IMPORT; (II) THE WORDS
“HEREOF,” “HEREIN,” “HEREUNDER,” AND COMPARABLE TERMS REFER TO THE ENTIRETY OF
THIS AGREEMENT, INCLUDING THE APPENDICES HERETO, AND NOT TO ANY PARTICULAR
ARTICLE, SECTION, OR OTHER SUBDIVISION HEREOF OR APPENDIX HERETO; (III) ANY
PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE, AND NEUTER FORMS;
(IV) THE SINGULAR INCLUDES THE PLURAL AND VICE VERSA; (V) REFERENCES TO ANY
AGREEMENT OR OTHER DOCUMENT ARE TO SUCH AGREEMENT OR DOCUMENT AS AMENDED,
MODIFIED, SUPPLEMENTED, AND RESTATED NOW OR HEREAFTER FROM TIME TO TIME;
(VI) REFERENCES TO ANY STATUTE OR REGULATION ARE TO IT AS AMENDED, MODIFIED,
SUPPLEMENTED, AND RESTATED NOW OR HEREAFTER FROM TIME TO TIME, AND TO ANY
CORRESPONDING PROVISIONS OF SUCCESSOR STATUTES OR REGULATIONS; (VII) EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, REFERENCES TO “ARTICLE,”
“SECTION,” “PREAMBLE,” “RECITAL,” OR ANOTHER SUBDIVISION OR TO AN “APPENDIX” ARE
TO AN ARTICLE, SECTION, PREAMBLE, RECITAL OR SUBDIVISION HEREOF OR AN “APPENDIX”
HERETO; AND

18


--------------------------------------------------------------------------------





(VIII) REFERENCES TO ANY PERSON OR ENTITY INCLUDE SUCH PERSON’S OR ENTITY’S
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


(B)           ANY REFERENCE HEREIN TO A “DAY” OR NUMBER OF “DAYS” (WITHOUT THE
EXPLICIT QUALIFICATION OF “BUSINESS”) SHALL BE DEEMED TO REFER TO A CALENDAR DAY
OR NUMBER OF CALENDAR DAYS.  IF ANY ACTION OR NOTICE IS TO BE TAKEN OR GIVEN ON
OR BY A PARTICULAR CALENDAR DAY, AND SUCH CALENDAR DAY IS NOT A BUSINESS DAY,
THEN SUCH ACTION OR NOTICE MAY BE TAKEN OR GIVEN ON THE NEXT SUCCEEDING BUSINESS
DAY.


(C)           ANY FINANCIAL OR ACCOUNTING TERMS THAT ARE NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE MEANINGS GIVEN THERETO UNDER GAAP.


SECTION 7.14              RULES OF CONSTRUCTION.  THE PARTIES AGREE THAT THEY
HAVE BEEN REPRESENTED BY COUNSEL DURING THE NEGOTIATION, PREPARATION, AND
EXECUTION OF THIS AGREEMENT AND, THEREFORE, WAIVE THE APPLICATION OF ANY LAW OR
RULE OF CONSTRUCTION PROVIDING THAT AMBIGUITIES IN AN AGREEMENT OR OTHER
DOCUMENT SHALL BE CONSTRUED AGAINST THE PARTY DRAFTING SUCH AGREEMENT OR
DOCUMENT.

[Remainder of page intentionally left blank]

19


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

APEX SILVER MINES LIMITED

 

 

 

By:

/s/ Jeffrey Clevenger

 

 

 

Jeffrey Clevenger

 

Its:

President & CEO

 


--------------------------------------------------------------------------------




 

SUMITOMO CORPORATION

 

 

 

By:

/s/ Mitsuhiko Yamada

 

 

 

Mitsuhiko Yamada

 

Its:

Executive Officer and General Manager,

 

 

Mineral Resources Division 1

 


--------------------------------------------------------------------------------